WATER RESOURCES BOARD — DELEGATION OF AUTHORITY TO EXECUTIVE DIRECTOR Pursuant to the express provisions of 82 O.S. 1085.12 [82-1085.12] (1975), the Oklahoma Water Resources Board may delegate to the Executive Director of the Oklahoma Water Resources Board the authority to revalidate temporary groundwater permits, to approve the adding or replacing of water wells under existing groundwater permits, and to renew water well driller's licenses.  The Attorney General has received your request for an opinion wherein you, in effect, ask the following questions: 1. May the Board delegate to the Executive Director the authority to revalidate temporary groundwater permits? 2. May the Board delegate to the Executive Director the authority to approve the adding or replacing of water wells under existing groundwater permits? 3. May the Board delegate to the Executive Director the authority to renew water well driller's licenses? Title 82 O.S. 1085.12 [82-1085.12] (1975) delineating the qualifications, powers, and duties of the Executive Director of the Oklahoma Water Resources Board is determinative of the answer to your questions, and reads as follows: "The Oklahoma Water Resources Board shall appoint an Executive Director, who shall have had at least six (6) years practical and administrative experience in water resource management, and fix his duties and compensation. The Oklahoma Water Resources Board is specifically authorized to delegate to such Executive Director such of its powers and duties as it may deem proper, including powers and duties involving the exercise of official discretion. The authority hereby granted to the Oklahoma Water Resources Board to delegate powers and duties to the Executive Director shall extend to any powers and duties given or transferred to the Oklahoma Water Resources Board under this act, or under any other law conferring powers or imposing duties upon the Oklahoma Water Resources Board, and shall also extend to any powers conferred or duties imposed upon the Oklahoma Water Resources Board by any future law, unless such future laws shall expressly negate the authority to make such delegation. Any other part of this act, or any other law granting authority to the Oklahoma Water Resources Board to delegate any powers or duties, shall not be deemed to be a limitation upon the authority conferred by this section. The Executive Director shall exercise any such delegated powers and perform such delegated duties, in accordance with any rules, regulations or orders made by the Oklahoma Water Resources Board which are applicable thereto. Provided, however, the Oklahoma Water Resources Board shall not delegate to such director any power of determining policy, the execution of any contract or the final adjudication of any claims, applications or controversies, all of which powers and duties shall be exercised solely by the Oklahoma Water Resources Board." (Emphasis added) Inasmuch as nowhere in the Oklahoma Statutes pertaining to the Oklahoma Water Resources Board is there a subsequently enacted law purporting to negate the express authority to delegate powers found in this section and because none of your questions involve the power of determining policy, execution of contracts, or the final adjudication of claims, applications or controversies, a plain reading of 82 O.S. 1085.12 [82-1085.12] dictates that each of your questions be answered in the affirmative.  It is, therefore, the opinion of the Attorney General that each of your questions should be answered in the affirmative. Pursuant to the express provisions of 82 O.S. 1085.12 [82-1085.12] (1975), the Oklahoma Water Resources Board may delegate to the Executive Director of the Oklahoma Water Resources Board the authority to revalidate temporary groundwater permits, to approve the adding or replacing of water wells under existing groundwater permits, and to renew water well driller's licenses.  (JAMES R. BARNETT) (ksg)